COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-14-00498-CV
Style:                    The Honorable George E. Risner
                           v Harris County Republican Party and Paul Simpson, Chair
Date motion filed*:       August 12, 2014
Type of motion:           Motion for leave of Court to file Amicus brief
Party filing motion:      Vince Ryan, Harris County Attorney
Document to be filed:     Amicus brief

Is appeal accelerated?       Yes

If motion to extend time:
       Original due date:
       Number of prior extensions:                           Current Due date:
       Date Requested:

Ordered that motion is:

             Granted
              If document is to be filed, document due:
                      The Court will not grant additional motions to extend time
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________
         Pursuant to Texas Rule of Appellate Procedure 11, “[a]n appellate clerk may
         receive, but not file, an amicus curiae brief.” Accordingly, we will consider the
         brief, but we deny the motion for leave to file as moot.

Judge's signature: /s/ Sherry Radack
                
Panel consists of ____________________________________________
Date: August 21, 2014

November 7, 2008 Revision